Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00587-CV
____________
 
NATHAN E. LISH, ET AL., Appellants
 
V.
 
DEUTSCHE BANK NATIONAL TRUST, ET AL., Appellees
 
 

 
On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 918319
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 30, 2008.  The clerk=s record was filed on July 25, 2008. 
No reporter=s record was filed.  No brief was filed.
On
January 8, 2009, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before February 9, 2009, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Frost, Brown, and Boyce.